Filed 6/21/22 Cockren v. Brown CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 DUSTIN J. COCKREN,
                                                                                             F081073
           Plaintiff and Respondent,
                                                                            (Super. Ct. No. BPB-16-002660)
                    v.

 BOB D. BROWN, as Cotrustee, etc. et al.,                                                 OPINION
           Defendants and Appellants.



         APPEAL from a judgment of the Superior Court of Kern County. Robert S.
Tafoya, Judge.
         Dake, Braun & Monje, Craig N. Braun, for Defendants and Appellants.
         Fennemore Dowling Aaron, Kenneth M. Byrum, Leigh W. Burnside, and Daniel
O. Jamison, for Plaintiff and Respondent.
                                                        -ooOoo-
       Our opinion in this case is issued simultaneously with our opinion in a companion
case, Cockren v. Brown et al., F080282 [nonpub. opn.]). Both appeals arose from the
same case in probate court. Case No. F080282 is the appeal from the probate court’s
ruling on the questions at issue during the trial in the matter. The instant case is an
appeal of the probate court’s ruling on a post-trial motion for attorney’s fees.
       These two cases arose from a trust created by William Rommel. We will
summarize the essential facts. Rommel amended and restated an existing trust in 2013.
Rommel was in his 90s at the time, had a broken back, and died two weeks after he
signed the amended trust. A dispute arose as to whether Rommel had included an oil and
gas lease (oil lease) and the oil and gas rights (oil rights) underlying the lease, in the
amended trust.
       Dustin Cockren, the petitioner below and respondent on appeal, filed a petition
under Probate Code section 850 against two co-trustees of the amended trust, Bob Brown
and Kelley Brown, seeking distribution, from the trust, of the oil lease, royalty payments
arising from the oil lease, and the oil rights underlying the lease. The co-trustees argued
in the probate court that they could not transfer the oil lease or oil rights to Dustin
because before Rommel died, he did not sign separate transfer documents (apart from the
trust itself) to convey the legal title of his oil lease and oil rights to the trust. The probate
court rejected the co-trustees’ contentions and ruled in favor of Dustin.
       Among other remedies, the probate court ordered the co-trustees to execute a
conveyance of Rommel’s oil assets to themselves as trustees and distribute them to
Dustin and to distribute the royalty payments to Dustin as well. The probate court further
found the co-trustees had acted in bad faith under Probate Code section 859 by, among
other things, failing to distribute the royalty payments generated by the oil lease to the
named trust beneficiary (who had assigned her interest to Dustin) and instead distributing
the payments to co-trustee Kelley Brown. Consequently, the probate court surcharged
the co-trustees by awarding Dustin double damages under Probate Code section 859.

                                               2.
Pursuant to Probate Code section 859, along with imposing the surcharge, the probate
court concluded that “Petitioner [Dustin Cockren] shall also recover his attorney’s fees
and costs incurred in this proceeding by filing a timely memorandum of costs and
separate motion for attorney’s fees under the rules in civil cases.”
       As noted, the co-trustees, Bob Brown and Kelley Brown, appealed, in case No.
F080282, the probate court’s ruling. In that case (see above), we affirmed the probate
court’s ruling in all respects, including that court’s determination that the co-trustees had
acted in bad faith under Probate Code section 859, triggering liability for double damages
and attorney’s fees.
       As for post-trial proceedings in the probate court, Dustin filed a motion for
attorney’s fees and costs pursuant to Probate Code section 859, and the co-trustees filed
an opposition. The probate court granted Dustin’s motion for attorney’s fees and costs.
This appeal by co-trustees followed. We affirm.
                                           FACTS
       To recapitulate, in the underlying probate court case, which was brought pursuant
to Probate Code section 850, the probate court entered judgment in favor of
petitioner/respondent Dustin Cockren, finding that decedent William Rommel intended
to, and did, convey his oil and gas lease and the underlying oil and gas rights to his
revocable living trust, and that such assets, along with the royalty payments generated by
the lease, should have been distributed after his death to the named beneficiary in the
trust instrument and then to Dustin.
       The probate court determined the co-trustees had acted in bad faith by
misappropriating the royalty payments generated by the oil and gas lease at issue
(Rommel had entered into the lease with an oil company). In this regard, the court
observed: “There has not been one iota of evidence presented by the Co-Trustees to
justify their retention of these funds, whether in their capacity as co-trustees or in their
individual capacities. Kelley Brown testified the Settlor told her that he intended that the

                                              3.
royalty checks be given to [the beneficiary named in the trust]. At a minimum, the Co-
Trustees knew these proceeds did not belong to them yet they kept the funds anyway.
This is bad faith plain and simple.” The probate court added: “If [the co-trustees] had
any doubt concerning how to dispose of the royalty checks they received following the
death of the Settlor they were obligated to exercise reasonable due diligence in finding
answers. They did absolutely nothing.” The court awarded Dustin double damages and
attorney’s fees pursuant to Probate Code section 859.
       Dustin filed a motion for attorney’s fees and costs. The co-trustees opposed the
motion largely on the basis they had not acted in bad faith and, therefore, attorney’s fees
were not recoverable under Probate Code section 859.1 The probate court granted
Dustin’s motion and awarded him attorney’s fees in the amount of $94,805.90 and costs
of $3,268.99.
                                      DISCUSSION
       Where attorney’s fees are recoverable by statute, they are treated as an allowable
cost item under Code of Civil Procedure section 1033.5, subdivision (a)(10)(B). (See
Chinn v. KMR Property Management (2008) 166 Cal.App.4th 175, 194 (Chinn) [a party
may seek recovery of his or her attorney’s fees as an allowable item of cost where such
fees are authorized by contract, statute or law], overruled on other grounds by DeSaulles
v. Community Hospital of Monterey Peninsula (2016) 62 Cal.4th 1140.) The party
seeking fees must file a noticed motion under Code of Civil Procedure section 1033.5,
subdivision (c)(5). (See Chinn, supra, at p. 194 [“the proper method to recover attorney


1      Probate Code section 859 provides, in pertinent part: “If a court finds that a
person has in bad faith wrongfully taken, concealed, or disposed of property belonging to
… a trust, or the estate of a decedent … the person shall be liable for twice the value of
the property recovered by an action under this part. In addition … the person may, in the
court’s discretion, be liable for reasonable attorney’s fees and costs. The remedies
provided in this section shall be in addition to any other remedies available in law to a
person authorized to bring an action pursuant to this part.”


                                             4.
fees is as an item of costs awarded upon noticed motion”].) An award of costs is subject
to three considerations: (1) “[c]osts are allowable if incurred, whether or not paid”; (2)
“[a]llowable costs shall be reasonably necessary to the conduct of the litigation rather
than merely convenient or beneficial to its preparation”; and (3) “[a]llowable costs shall
be reasonable in amount.” (Code Civ. Proc., § 1033.5, subd. (c)(1), (c)(2), (c)(3).)
       The trial court’s ruling on a motion for attorney’s fees is generally reviewed for
abuse of discretion. (See Mepco Services, Inc. v. Saddleback Valley Unified School Dist.
(2010) 189 Cal.App.4th 1027, 1045; Akins v. Enterpise Rent-A-Car Co. (2000) 79
Cal.App.4th 1127, 1134 [“The amount of an attorney fee to be awarded is a matter within
the sound discretion of the trial court.”].)
       As explained by our Supreme Court in Ketchum v. Moses (2001) 24 Cal.4th 1122,
1132, the “ ‘ “experienced trial judge is the best judge of the value of professional
services rendered in his court, and while his judgment is of course subject to review, it
will not be disturbed unless the appellate court is convinced that it is clearly wrong.” ’ ”
(See Estate of Hart (1953) 119 Cal.App.2d 310, 318 [unless the complaining party
establishes both a clear case of abuse and a miscarriage of justice, “ ‘an appellate court
will not substitute its opinion and thereby divest the trial court of its discretionary
power’ ”]; also see Premier Medical Management Systems, Inc. v. California Ins.
Guarantee Assn. (2008) 163 Cal.App.4th 550, 556-557; Gouskos v. Aptos Village
Garage, Inc. (2001) 94 Cal.App.4th 754, 762 [“ ‘A decision will not be reversed merely
because reasonable people might disagree.’ ”].)
       In regard to a trial court’s granting of an award of attorney’s fees, “[t]he only
proper basis of reversal of the amount of an attorney fees award is if the amount awarded
is so large or small that it shocks the conscience and suggests that passion and prejudice
influenced the determination.” (Akins v. Enterpise Rent-A-Car Co., supra, 79
Cal.App.4th at p. 1134.) However, in the absence of a clear showing otherwise, “ ‘a trial
court should be presumed to have acted to achieve legitimate objectives and, accordingly,

                                               5.
its discretionary determinations ought not be set aside on review.’ ” (Gouskos v. Aptos
Village Garage, Inc., supra, 94 Cal.App.4th at p. 762.)
       Co-trustees Bob Brown and Kelley Brown challenge the probate court’s award of
attorney’s fees to Dustin Cockren on a single ground, namely that the co-trustees “did not
act in bad faith, and thus should not be subject to a $94,805.90 attorneys’ fee award.”
(Unnecessary capitalization omitted.) They urge us to review, under the substantial
evidence standard of review, the trial court’s determination, for purposes of Probate Code
section 859, that the co-trustees acted in bad faith. However, we have already reviewed
the trial court’s determination to this effect in case No. F080282, the companion case to
this matter. We need not repeat our analysis here. Suffice it to say that the probate
court’s determination that the co-trustees acted in bad faith under Probate Code section
859 is affirmed.
       In granting Dustin Cockren’s motion for attorney’s fees and costs, and awarding
$94,805.90 in fees and $3,268.99 in costs, the probate court made the following
determinations: (1) “[t]he attorneys’ fees were incurred in providing legal services,
which were reasonably necessary in the litigation of the petition and first amended
petition filed in this matter”; (2) “[t]he time spent in providing such legal services was
reasonable given the nature of the work required, the complexity of the issues presented
and the capability of the attorneys providing such services”; (3) “[t]he rates charged by
the attorneys and paralegals who worked on the case were within the market rate for
comparable levels of attorneys, including partners, in the Kern County area”; (4) “[t]he
costs requested by the memorandum of costs [are] authorized”; and (5) “[a]ll of the fees
and costs incurred by the Petitioner appear to have been driven by the opposition of the
co-trustees.”
       Bob Brown and Kelley Brown do not challenge the probate court’s foregoing
determinations and the amounts of the awards of fees and costs, respectively. They have



                                              6.
not demonstrated an abuse of discretion by the probate court in this regard, nor do we
detect any.
                                     DISPOSITION
       The judgment is affirmed. Dustin Cockren shall recover his costs on appeal.



                                                                               SMITH, J.
WE CONCUR:



HILL, P. J.



FRANSON, J.




                                            7.